Title: To George Washington from Josiah Harmar, 15 October 1796
From: Harmar, Josiah
To: Washington, George


                        
                            Sir 
                            Philadelphia October 15th 1796
                        
                        By the eighth Section of the militia act of the State of pennsylvania, it is
                            the duty of the Adjutant General to lay before the president of the United States, a
                            duplicate of the General return of the Militia of the State—The said duplicate is now
                            enclosed. I have the honor to be with the highest esteem & respect Your Excellency’s
                            most hble & obedt Servt
                        
                            Jos. Harmar
                            Adjt General of the Militia of Pennsylvania
                            
                        
                    